Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 21 7/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nomula U.S. PGPub. 20190139092 in view of VAN SEIJEN et al. U.S. PgPub. 20180165603.
As to claim 1, Nomula discloses a system for generating personalized recommendations comprising: a processor to: 
perform an initial training for a deep reinforcement learning (DRL) model using  knowledge ([0097]), users data ([0099]) and an items list ([0013]); 
input the users data and the items list to the trained DRL model to generate an initial list of recommended items ([0097]); 
input the initial list of recommended items ([0013]) and a user profile ([0014]) to a content-based filter ([0033]) to generate a final list of recommendations for a target user ([0014] and [0097]); and 
send the final list of recommendations to the target user for display. (fig. 1)

Nomula does not explicitly teach domain knowledge.
VAN SEIJEN teaches domain knowledge.( domain knowledge. [0066]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Nomula by the teaching of VAN SEIJEN to include domain knowledge with the motivation to speed up learning and stablility as taught by VAN SEIJEN ([0004]).

Nomula as modified teaches a system of claim 1, wherein the domain knowledge comprises user reviews or other actions that indicate user preferences corresponding to items in the items list (personal preference [0113]). 

As to claim 3, Nomula as modified teaches a system of claim 1, wherein the user profile comprises a list of features, wherein each feature in the list of features comprises a value that indicates a level of user preference corresponding with the feature ([0048]). 

As to claim 4, Nomula as modified teaches a system of claim 1, wherein each item in the item list comprises a feature vector that describes attributes of the item (item vector [0035]). 

As to claim 5, Nomula as modified teaches a system of claim 1, wherein a final list of recommendations is ranked according to a probability that each item in the list will be of interest to the target user (rank [0008] [0034]). 

As to claim 7, Nomula as modified teaches a system of claim 1, wherein the processor is to update the user profile based on a user selection of one or more of the final list of recommended items ([0032]). 

As to claim 8, Nomula as modified teaches a system of claim 1, wherein the items list comprises a list of media files stored by a streaming media service ([0130]). 

Nomula as modified teaches a system of claim 1, wherein the items list comprises a list of products available for purchase from an e-commerce Website ([0069]). 

As to claim 10, Nomula as modified teaches a system of claim 1, wherein the items list comprises a list of advertisements ([0010]). 

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nomula U.S. PGPub. 20190139092 in view of VAN SEIJEN et al. U.S. PgPub. 20180165603 further in view of Chen et al. U.S. PgPub. 10909450.

As to claim 6, the teachings of Nomula as modified has been discussed, Nomula does not explicitly teach insert random items and exploration policy. 
Chen teaches insert random items (small random weights col. 34, table 1) and exploration policy (exploration policy. col. 34, table 1). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Nomula by the teaching of Chen to include insert random items and exploration policy with the motivation to provide better information retrieval as taught by Chen (col. 1, lines 6-17).

As to claims 11-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153